Citation Nr: 0418628	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability (to include paranoid schizophrenia and anti-
personality disorder) previously claimed as chronic brain 
syndrome and nervous condition.  The veteran subsequently 
perfected this appeal.

A central office hearing before the undersigned was held in 
June 2002.  A transcript of that hearing is associated with 
the claims folder.

In November 2002, the Board issued a decision denying the 
veteran's appeal.  The veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In December 2003, the parties filed a Joint Motion for 
Remand, indicating that a remand is required in order for the 
Board to fully address whether the duty to notify has been 
satisfied.  By Order dated December 31, 2003, the Court 
vacated the Board's November 2002 decision and remanded the 
matter for readjudication consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The December 2003 Joint Motion for Remand indicates that the 
Board provided an inadequate explanation for its conclusion 
that VA satisfied its duty to notify pursuant to the amended 
notice requirements of section 5103(a).  The motion also 
points out that the December 2001 letter referenced by the 
Board did not provide the veteran with information to develop 
a claim for new and material evidence, but rather informed 
the veteran of the requirements for a generic claim for 
service connection.  Consequently, this case must be remanded 
for further adjudication pursuant to the VCAA.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the veteran must be 
notified of the evidence necessary to 
substantiate his claim to reopen 
entitlement to service connection for a 
psychiatric disability.  The veteran must 
also be advised of the information and 
evidence that VA will seek to obtain and 
of the information and evidence that he 
is responsible for providing.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a psychiatric disability.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




